—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about January 15, 2002, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of burglary in the second degree, grand larceny in the third degree and criminal possession of stolen property in the third degree, and placed him in the custody of the New York State Office of Children and Family Services for placement for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. When caught in the victim’s apartment, appellant gave an explanation for his presence that was incredible and that was contradicted by the presentment agency’s witnesses. Although appellant was acquainted with the victim and his son, there was no credible evidence that appellant had ongoing permission, or any reason to believe he had such permission, to *150force open the door to the victim’s apartment and enter any time he chose to do so (see People v Moore, 285 AD2d 827 [2001]). The evidence also warranted the inference that appellant stole the various items that the victim later found to be missing from his apartment. Appellant’s claim that other persons may have stolen these items is speculative. We have considered and rejected appellant’s remaining arguments. Concur — Buckley, P.J., Mazzarelli, Ellerin, Williams and Marlow, JJ.